DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
“LP localizer” “character segmenter” “generic character segmenter” of dependent claims 2 and corresponding claims 3-9 depending therefrom.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim. The language of claim 3 “deploying any standard license plate localization techniques….” Is an all-encompassing claim limitation including all known and unknown methods that may or may not be supported or work in conjunction with the invention of the present application.
Claims 4 and 5-8 depending therefrom are rejected under 35 U.S.C. 112 (pre-aia), second paragraph, as being generally narrative and indefinite, failing to conform with current U.S. practice. The claim limitation “dimensions of the connected components etc. at different steps of the presented invention” appears to encompass either the claimed invention or that defined by the disclosure of the Application. Thus the scope of the present claim limitation is undefined since the scope of “the presented invention” is unknown. In the interest of furthering the prosecution of the present application, claims 4 and 5-8 depending from claim 4 will be interpreted without the language “of the presented invention”. Claims 5-8 depend from claim 4 and are rejected for at least the reasoning of the claim 4 from which they depend.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong et al (“License Plate Extraction and Recognition of A Thai Vehicle Based on MSER and BPNN”).

With respect to Claim 1: A system for automated vehicles license plates characters segmentation and recognition comprising [Hong (“Evaluation of Result” section page 53, 1st paragraph) has disclosed receiving input image data grabbed from imaging devices of a real world scenes captured from vehicles and performing a machine vision method on said digital image data, hence requiring and implying the use of a coupled processing device to perform said method.]
an imaging processor connected to at least one image grabber module or camera; said [Hong has disclosed a machine vision process (abstract) performed on captured digital image data (see at least “Evaluation of Result” section on page 53 of Hong), thus has disclosed the use of a computer processor in conjunction with image capture device to capture and process the image data using the disclosed method.]
image grabber module captures images of the vehicles and forwards it to said connected imaging processor; and [Hong has disclosed a machine vision process (abstract) performed on captured digital image data (see at least “Evaluation of Result” section on page 53 of Hong), thus has disclosed the use of a computer processor in conjunction with image capture device to capture and process the image data using the disclosed method.]
said imaging processor segments and recognizes the vehicles license plates character region including region with deformed license plates characters in the captured vehicle images by involving binarization of maximally stable external regions corresponding to probable license plate region in the captured vehicle images and distinguishing pixel statistics belonging to foreground and background corresponding to the license plate region. [Hong (page 48 final paragraph of RHC through 1st paragraph LHC of page 50) has disclosed a license plate localization process (Fig 1 page 49), wherein an input image (see Fig 1) is received and a MSER process (Fig 1 and page 49 RHC) for locally binarizing the image data to Maximally Stable External Regions “MSER” to locate regions likely to belong to a license plate area (pg 49 RHC final paragraph). Based on statistical values of the foreground and background pixels pertaining to the license plate “foreground” and non-license plate “background” data, that is the determination of distributions of pixel data (at least the first paragraph of “Multiple Classification” RHC page 50 of Hong).]

With respect to Claims 2 and 9: The system as claimed in claim 1, wherein the imaging processor includes
LP localizer [See at least the above discussed MSER process of Hong. Also reference Fig 1 of Hong.] cooperating with the image grabber module or camera to receive captured images of the vehicles and localizes probable license plate region in the received images of the vehicles; [See Fig 5 and 6 of Hong, wherein the location of the license plate is localized using at least the MSER process (see at least Fig 1).]
generic character segmenter connected to said LP localizer to receive the probable license plate region and separate most of non-license plate noisy regions from therefrom for segregating actual license plate regions and subsequently discarding the non-license plate noisy regions; and [Hong (process of Fig, section “Character Segmentation” RHC page 51) has disclosed at least the eroding to further process the extracted license plate area (see Fig 9 and 10) to discard noise regions.]
character segmenter connected to said generic character segmenter to receive the actual license plate regions and segmenting license plates characters [Hong (process of Fig 1, Fig 9-11, and Section “Character Segmentation” pages 51-52) has disclosed extraction the character regions based on the eroded and skew/tilt corrected (deformed characters) license plate extracted image data.]
including deformed license plates characters therefrom free of noisy components by involving said distinguishing pixel statistics belonging to foreground and background of the actual license plate regions thus identified through maximally stable external regions. [As per the above discussion, Fig 1, and the tilt correction and plate localization process of Hong: The localization of a license plate including tilt type deformed characters, wherein the process of extraction and localization of the characters and plate regions includes MSER and statistics corresponding to pixel distributions of the image data inherently having at least foreground (license plate) and background (not license plate) regions has been disclosed.]

With respect to Claim 3: The system as claimed in claim 2, wherein
the LP localizer localizes probable license plate region in the received images of the vehicles by deploying any standard License plate localization techniques based on Image processing, machine learning or Deep learning technology. [See above discussion of Claim 1 and Fig 1 of Hong, wherein “any Standard license plate localization techniques based on image processing” has been disclosed.]

With respect to Claim 4: The system as claimed in claim 2, wherein
the generic character segmenter separates non-license plate noisy regions from the probable license plate region and segregates the actual license plate regions by applying different filtering criteria like number of connected components, dimensions of the connected components etc. at different steps of the presented invention. [At least the use of 4-connected component regions has been disclosed by Hong (see at least “Character Segmentation” section on pages 51-52 of Hong).]

With respect to Claim 5: The system as claimed in claim 4, wherein the character segmenter is configured to operate on gray-scale of the actual license plate regions subjected to image enhancement schemes whereby said character segmenter involves maximally stable external regions to first crudely segment characters in the actual license plate regions covering all the characters which corresponds the foreground objects of the license plate regions along with noisy components while remaining of the license plate regions as the background object. [Hong (Fig 1 and 9-11) wherein an MSER extracts the license plate of the foreground of the image data to at least a locally binarized greyscale image and performs image enhancement and normalization schemes prior to the segmentation process of the present claim (see Fig 1 and “Character Segmentation” section of pages 51-52).]


Allowable Subject Matter
Claims 6-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Dependent claim 6 further requires conversion of the localized plate results to greyscale and further processing including “morphological closing” “line fitting” and “tight bound rectangle rotation” not disclosed by the known prior art or reasonable combinations thereof. The prior art of Hong has disclosed the identification and correction of tilt on the local plate image, the binarization of image data, and the determination of character regions as discussed with respect to claims 1-2. However, Hong has not further disclosed the details of claim 6 in conjunction with the limitations of claims 1-2 from which it depends. The steps of Hong performing tilt and rectangle analysis to bound a region to the plate region prior to the character segmentation stage, whereas the present teachings of Hong operate on the character segmented region to further correct the generically segmented character regions.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Matas J, Zimmermann K. (“Unconstrained license plate and text localization and recognition”) has disclosed (as referenced by the teachings of the above cited Hong et al reference) the method of MSER for license plate localization, and refers to the methods as CSER.
Li et al (“Vehicle License Plate Recognition Combing MSER and Support Vector Machine in A Complex Environment”) is not prior art, but has been cited as relevant due to being proximate to the time of the present application and the reference of Li establishes knowledge of one of ordinary skill in the art in the field of the invention.
Grimm et al (US 2018/0189566) has disclosed a method of vehicle license plate localization and character segmentation utilizing an MSER localization method (see para 0048-0059).
Wilbert et al (US 2018/0300578) has disclosed a method for localizing and pre-processing license plate image data to detect and locate a license plate in capture image data, wherein the region is deskewed and cropped by dewarping a quadrilateral (Fig 20 and para 0136-0140).
Brieu et al (US 2016/0098589) has disclosed further details of an MSER for extraction of region of contiguous pixels, wherein the MSER process utilizes an incremented threshold starting at value that is the average intensity of the pixels within a presently processed tile region (para 0060 and 0103).
Acharya et al (US 2015/0193667) has disclosed a method utilizing MSER to extract character regions from image data, and further skew correction of text regions fitted with a rectangle or minimum bounding rectangle (para 0040-0044).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J BLOOM whose telephone number is (571)272-9321. The examiner can normally be reached 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN J BLOOM/Examiner, Art Unit 2666                                                                                                                                                                                                        



/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666